DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 objected to because of the following informalities: line 6 should be amended with a proposition (e.g. “at” or “on”) between “positions are disposed” and “at least one end portion”.  Appropriate correction is required.
Claim 13 objected to because of the following informalities: lines 3-4 should be amended to “sandwiching plate elastic portions” to refer back to the “elastic portions” of claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 8 recites the limitation "the center portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim, because a center portion had not been mention previously. For the purpose of this office action, the limitation has been interpreted referring to a general center of any of the plates.
Claims 9-10 are rejected for being dependent thereon.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishibashi et al. (WO 2018/235556, see English language equivalent US 2020/0099027).
Regarding claim 1, Ishibashi discloses a power supply device 100 (battery module) comprising a battery stack body 2 (cell stack) formed by stacking a plurality of secondary (Figs 1-2, [0038]). A pair of end plates 3 are disposed at both ends of the battery stack body 2 (on the first and second surfaces, of the first direction). The battery stack body further has an upper side with terminals (fifth surface on one end in a third direction) and a lower side (sixth surface on the other end in the third direction) (see Fig 2), as well as a left and right side (one being the third surface and the other being the fourth surface, at ends of the second direction) (see Fig 2).
Ishibashi teaches binding bars 4 (restraining plate) and insulating sheets 7 (sandwiching plate) (together, reading on the restraining member that restrains the cell stack) on the left and right side of the battery stack body 2 (Figs 1-2). Each binding bar 4 includes a binding bar main surface 4 (restraining plate body) and the binding bar is fixed to the end plates 3 (thus disposed along the third and fourth surface and restrain the cell stack in the first direction) ([0046]-[0047]). Each insulating sheet is bent in such a manner that a vertical cross section of whole insulating sheet 7 is C-shaped (thus disposed on the third surface and the fourth surface and sandwich the cell stack in the third direction) ([0050], Fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (WO 2018/235556, see English language equivalent US 2020/0099027), as applied to claim 1 above, and further in view of Tokoo et al. (US 2016/0149180).
Regarding claim 2, Ishibashi discloses all of the claim limitations as set forth above. While Ishibashi teaches insulating sheets 7 (sandwiching plates), Ishibashi does not explicitly disclose wherein the sandwiching plates include sandwiching plate elastic portions that are formed to be integrated with the sandwiching plate bodies and press the fifth surface of the cell stack toward the sixth surface of the cell stack.
([0026]). A guide member slidably supports the cell holders (abstract). The guide member includes a pair of side plates 4 opposite to side surface of the battery block 8 and a base plate 5 ([0027]). The material for the side plates 4 can be selected from various materials such as metal and resin ([0027]). The upper surface opposed portion 42 of the side plate 4 is provided with slits 44 at predetermined spaces in the sliding direction and is adapted to bias each cell holder in the direction perpendicular to the sliding direction when the upper surface opposed portion 42 is swaged downward to enable a bottom surface of the battery cell to be pressed downward ([0028]). Tokoo teaches that the arrangement of having the slits enables the guide member and side plate to help position the spacer, and therefore assembling accuracy can be improved, and vibration resistance can also be improved ([0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the slits of the upper surface opposed portion of the side plate with the insulating sheets of Ishibashi for the purpose of enabling the cell block slide, and improve assembly accuracy and vibration resistance.
While Ishibashi discloses insulating sheets 7 (sandwiching plates) and binding bars 4 (restraining plates) (see Fig 2), Ishibashi does not explicitly disclose wherein the restraining plate bodies are disposed between the cell stack and the sandwiching plate bodies.
However, as seen in Tokoo, a side plate 4 that sandwiches the top and bottom of the battery block (Fig 2) and can be made from various materials including metal or resin (insulating) ([0027]). Further, Tokoo teaches that the outermost side plate can be a sandwiching 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to either 1) reverse the insulating sheets and the binding bars so that the insulating sheet is on the outside, or 2) reverse the shapes of the insulating sheets and the binding bars such that the shape of the insulating sheet is that of the outermost side plate and the shape of the binding bars are that of the innermost side plate of Ishibashi because Tokoo teaches that such a sandwiching plate can be used as the outermost side plate while maintaining the structure of a battery module, and the materials of the side plate can be metal or a resin, therefore giving a person of ordinary skill a reasonable expectation of success.
Regarding claim 3, modified Ishibashi discloses all of the claim limitations as set forth above. Ishibashi teaches the insulating sheets 7 are C-shaped ([0050]), and thus covers a portion of the upper (fifth) and lower (sixth) surface (Fig 2). Because the insulating sheets 7 are C-shaped and thus clamp down on the surfaces, the insulating sheets are fixed to the fifth and sixth surface of the cell stack.
Regarding claim 4, modified Ishibashi discloses all of the claim limitations as set forth above. Ishibashi further teaches separators 12 (insulating members) held between adjacent secondary battery cells 1 ([0040], Fig 2). However, Ishibashi does not explicitly disclose wherein the separators have protruding portions that protrude from the firth surface in the third direction of the cell stack, and the sandwiching plate elastic portions engage with the protruding portions.
([0026]). The cell holder/spacer is made of an insulating material ([0036]). The cell holder 2 has fitting protrusion portions 26 at the top of the cell holder which engage with the upper surface opposed portions 42 ([0027], Fig 1 and 4). Tokoo teaches the cell holder (that extends beyond the boundaries of the cell) helps position the battery cells along with the guide member 4 ([0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shape of the cell holder extending beyond the cell with fitting protrusion portions as taught by Tokoo with the separators of Ishibashi for the purpose of helping position the batteries.
Regarding claim 5, modified Ishibashi discloses all of the claim limitations as set forth above. While Ishibashi discloses end plates 3 (end members) (see Fig 1), modified Ishibashi does not explicitly disclose wherein the sandwiching plate elastic portions engage with the end members.
Tokoo teaches the side plates 4 may be fixed to the end plates 3 by pressing to slightly swage the upper portions thereof, and are therefore fixed by using the engaging portions of the sandwiching plate elastic portions are movable in the first direction ([0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the upper surface opposed portion of the side plate to engage the end plate as taught by Tokoo with the insulating sheets of Ishibashi for the purpose of enabling the cell block slide, and improve assembly accuracy and vibration resistance.
claims 6-7, modified Ishibashi discloses all of the claim limitations as set forth above. Tokoo teaches that [sandwiching] side plate has upper surface opposed portions 42 separated by slits 44 (thus engaging portions) which press down on the upper surface of the battery ([0027], Fig 2), and the portions enable sliding [movable] in the direction of battery stacking [the first direction] ([0027]). 

Claims 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (WO 2018/235556, see English language equivalent US 2020/0099027) and Tokoo et al. (US 2016/0149180), as applied to claim 2 above, and further in view of Pan et al. (CN 203631621, see machine translation).
Regarding claim 8, modified Ishibashi discloses all of the claim limitations as set forth above. While Ishibashi discloses binding bars 4 (restraining plates) and insulating sheets 7 (sandwiching plates), modified Ishibashi does not explicitly disclose wherein the restraining plate bodies and the sandwiching bodies are fixed near the center portion in the first direction.
Pan discloses a battery module assembly 1 including a plurality of batteries 11, end plates 12, side plates 15, insulating side plates 16, and a bottom plate assembly 2 ([0069], Fig 2). The side plates 15 are provided with positioning holes 151 and the insulating side plates 16 have positioning bosses 161 which cooperate with the positioning holes 151 ([0071], Figs 4-6). The positioning holes may be round, square, or other shapes and the positioning boss has a suitable shape ([0071]). As seen in Figures 4-6, the positioning bosses and positioning holes are located near the center portion. Pan teaches the combination of the positioning holes and ([0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the positioning holes and positioning bosses of the side plates and insulating side plates of Pan with the binding bars and insulating sheets of Ishibashi for the purpose of positioning the bars and sheets properly together, and making the structure more compact with more convenient installation.
Regarding claim 10, modified Ishibashi discloses all of the claim limitations as set forth above. While Pan teaches side plates 15 provided with a positioning holes 151 and the insulating side plates 16 have positioning bosses 161 (thus the restraining plate bodies and the sandwiching plate bodies have first fixing portions near the center portion and second fixing portions at a position deviated from the first fixing portions in the first direction, and are fixed to each other by fixing members in the first fixing portions and the second fixing portions) (see Figs 4-5), modified Ishibashi does not explicitly disclose wherein the position deviation is also in the third direction. Ishibashi also does not explicitly disclose wherein the sandwiching plate body has a first recess and a second recess at two different vertices of a virtual quadrangle having a straight line passing through the first fixing portion and the second fixing portion as a diagonal. That is, the only difference between the prior art is the number of fixing members and recesses, as well as the positioning.
Pan teaches the side plate 15 may be provided with plastic members 154 which may be buckled to a battery management unit 9 installed on and fixed with side plate 15 ([0079]). The plastic members are arranged in a quadrangle (see Fig 5). 

While Pan does not explicitly discloses the positioning holes/bosses deviated in the third direction, and first recess and a second recess at two different vertices of a virtual quadrangle having a straight line passing through the first fixing portion and the second fixing portion as a diagonal, consider the following: 
The side plate 15 of Pan, in total, has recesses (positioning holes 151) and protrusions (plastic members 154). That is, Pan teaches attachment of a side plate to other plates and objects include protrusions and recesses formed on the side plate. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use either protrusions or recesses (including two recesses) for connecting a plate to another object because Pan teaches using both [protrusions and recesses] on a single plate and therefore teaches that such connections are interchangeable for attachment.
Further, because Pan teaches using protrusions and recesses on a single plate to join said plate to either another plate or another object, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use recesses (the opposite/mating portions to the plastic members) (including two recess) on the outer side plate (sandwiching plate) of modified Ishibashi as suggested by Pan for the purpose of fastening other objects to the battery module.
(see Fig 5). As such, Pan is open to positioning the plastic members 154 in another location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the plastic to members to another location, including as vertices of a virtual quadrangle having a straight line passing through the fixing portions as a diagonal, in order to connect the outer side wall 15 to another object (such as a battery management unit disclosed by Pan) while meeting design constraints.
Regarding claim 11, modified Ishibashi discloses all of the claim limitations as set forth above. However, Ishibashi does not explicitly disclose wherein the battery module has a plate-like member below the sixth surface of the cell stack, the plate-like member includes a plate body and a pair of wall portions standing from the plate body along the third surface and the fourth surface of the cell stack; the pair of wall portions are disposed between the sandwiching plate body and the third surface of the cell stack and between the sandwiching plate body and the fourth surface of the cell stack; and the restraining plate bodies and the wall portions are not overlapped with each other in the third direction, as viewed in the first direction.
Pan discloses a battery module assembly 1 including a plurality of batteries 11, end plates 12, side plates 15, insulating side plates 16, and a bottom plate assembly 2 including bottom plate 21 (plate-like member below the sixth surface) with sides 211 (pair of wall portions) that stand upwards ([0069], Fig 2). The sides 211 of the bottom plate 21 guide the ([0072]). That is, the side plates 15 (positioned outer to the insulating plate 16, therefore the outermost plates) are positioned such that the sides 211 of the bottom plate 21 are between the side plates 15 and the [third and fourth surface of] batteries. In addition, because Pan teaches the side plate 15 only abuts the sides 211 of the bottom plate ([0072]), Pan teaches positioning the side plate 15 in a non-overlapping manner with the sides 211.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the bottom plate with sides of Pan with the battery module of modified Ishibashi for the purpose of guiding the batteries, binding bars, and insulating sheets together and reinforcing the bottom of the module. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the sides of the bottom plate in a non-overlapping manner with the restraining plate body of modified Ishibashi because Pan teaches positioning in a non-overlapping manner.
Regarding claim 12, modified Ishibashi discloses all of the claim limitations as set forth above. Pan teaches the side plates 15, insulating side plates 16, and the bottom plate 21 and sides 211 thereof as fixed together ([0072]). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (WO 2018/235556, see English language equivalent US 2020/0099027) in view of Tokoo et al. (US 2016/0149180) and Pan et al. (CN 203631621, see machine translation), as applied to claim 8 above, and further in view of Noh (US 2015/0024253).
claim 9, modified Ishibashi discloses all of the claim limitations as set forth above. While Pan teaches side plates 15 are provided with a positioning holes 151 and the insulating side plates 16 have positioning bosses 161 which cooperate with the positioning holes 151, modified Ishibashi does not explicitly disclose wherein one of the restraining plate bodies and the sandwiching plate bodies has positioning projections, the other of the restraining plate bodies and the sandwiching plate bodies has positioning hole portions engaging with the positioning projections, the positioning projections and the positioning hole projections are disposed at least one end portion in the first direction, the lengths of the positioning hole portions in the first direction are longer than those of the positioning projections.
Noh discloses a battery pack including a pair of end plates facing each other, a plurality of cells between the end plates, and a pair of side plates each extending along a length of the battery cells and coupled to the end plates (abstract). The end plates 150 and side plates 140 have an assembly guide 195 formed at each side of the side plate (see Fig 5). Each assembly guide 195 includes an assembly pin 191 (position projection) on the end plate 150 and an assembly rail 192 (positioning hole) formed at the side plate ([0062], Fig 4). As seen in Figure 4, the assembly rail 192 is open to the end of the side plate; that is, the assembly rail (positioning hole portion) is longer than that of the assembly pin (positioning projection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the assembly guides including the assembly pin and assembly rail on the side plate as taught by Noh with the ends of the binding bars and insulating (Noh at [0016]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (WO 2018/235556, see English language equivalent US 2020/0099027) and Tokoo et al. (US 2016/0149180), as applied to claim 2 above, and further in view of Fujii (US 2015/0144409).
Regarding claim 13, modified Ishibashi discloses all of the claim limitations as set forth above. While Ishibashi discloses the insulating sheets 7 (sandwiching plate), modified Ishibashi does not explicitly disclose wherein the sandwiching plate body has a plurality of lightening holes, and the plurality of lightening holes are not overlapped with the sandwiching plate elastic portion in the first direction, as viewed in the second direction.  
Fujii teaches a power supply device comprising a plurality of battery cells which are bound by end plates 3 positioned at the ends in the cell stacking direction ([0053], Fig 2). The end plates are connected with binding members 4 ([0053], Fig 2]). The binding bars have one or more binding holes 4d open ([0015]). When the battery cells are swollen or expanded, the binding holes deform to reduce excessive load on connection portions of the binding member and the end plates ([0015]). As the binding hole is made bigger or the number of the binding holes is increased, mechanical strength of the binding member 4 is weakened ([0076]). Therefore, the size and the number of the binding hole 4d are predetermined considering the balance of the strength and the deformation ([0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the binding holes of the binding member of Fujii with 
In addition, because Fujii teaches that the size and the number of binding holes are predetermined considering the balance of the strength and the deformation ([0076]), Fujii establishes that the size, number, and location of binding holes are result effective variables.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the size and placement of binding holes (including the size and range of not overlapping with the elastic portions) of modified Ishibashi for the purpose of balancing the strength and deformation of the bars and batteries.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                               

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725